Citation Nr: 0506770	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey. The veteran appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.

The Board remanded this case for further development in July 
2004.  The case is now returned to the Board for further 
consideration.


FINDING OF FACT

Hypertension was not shown during active service or during 
the initial post-service year, and there is no competent 
medical evidence relating the veteran's current hypertension 
to service or any incident of service origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letters dated in August 
2001 prior to the issuance of the rating, the RO advised the 
appellant of the evidence it had and what evidence was needed 
to prevail on his claim for service connection.  The letter 
specified the evidence needed to prevail on the service 
connection claim and discussed what evidence, including 
service medical records and a VA examination it would obtain 
in order to assist the appellant in prevailing on his claim.  
Because the letter predated the rating, it is in compliance 
with the Court's determination in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), withdrawn and reissued, 
18 Vet. App. 112, (June 24, 2004) (Pelegrini II).   He was 
notified of the responsibilities of the VA and the claimant 
in developing the record.  The Board remanded this matter in 
June 2004 for further development.  An additional duty to 
assist letter sent in June 2004 further discussed the VCAA 
and what medical records the RO had received and advised the 
appellant what further steps would be taken.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to respond in a 
timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The appellant was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.

The appellant was again notified, by means of the discussion 
in the October 2001 rating decision, November 2002 statement 
of the case (SOC), March 2003 supplemental statement of the 
case (SSOC) and the December 2004 SSOC of the applicable law 
and reasons for the denial of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  An attempt to obtain service medical 
records revealed that these were unavailable, however records 
of in service medical treatment were obtained from alternate 
sources.  The record includes a VA examination, VA records 
and private medical records specified by the appellant.  No 
current medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for hypertension that began as a result of his 
service.  He alleges that he was diagnosed with hypertension 
prior to being discharged from the service.  

Service medical records have been shown to be unavailable by 
an October 2001 National Personnel Records Center (NPRC)  
response to a request for information.  However alternate 
medical documents were obtained.  These documents from the 
Office of the Surgeon General (SGO) showing hospital 
admissions from 1942 to 1945 and from 1950 to 1954 reflect 
that the veteran was treated in August 1952 for 
gastroenteritis.  The SGO records do not contain any entries 
suggestive of hypertension or other cardiovascular problems.  
A copy of a February 1953 Serviceman's Statement Concerning 
Application for Compensation from the VA reflects that the 
veteran signed this statement which advised him of his right 
to file a claim for compensation for any disease shown in 
service.  There is no written indication of any intention to 
file for compensation at this time.  

There are no records showing that the veteran had 
hypertension in the year following his discharge of February 
1953.  

Private treatment records from 1996 to 2002 do not reflect 
hypertension but do include laboratory results from January 
1996 through 2002 showing that in February 1997and January 
1998, his cholesterol/HDL cholesterol ratio was associated 
with a moderate coronary heart disease risk.  

The report of an August 2001 VA examination revealed the 
veteran to give a history of having hypertension in the 
service, which would make the history of hypertension 50 
years in duration.  The veteran gave a history of having 
sustained a stroke in 1983, with no other history of 
cardiovascular problems.  Physical examination yielded a 
blood pressure of 220/120 in the left arm and 150/110 in the 
right arm.  Fundoscopic examination revealed  findings 
consistent with hypertensive retinopathy in his eyes.  There 
was no evidence of carotid bruit, his lungs were clear and 
his heart was regular.  There was an occasional ectopic beat.  
He had no cyanosis, clubbing or edema.  Neurologic 
examination yielded hyperflexia of the right body with an 
upgoing toe on the right, or positive Babinski.  His strength 
was 5/5 on the right and there was no gait disturbance.  The 
diagnosis was hypertension with end organ damage afflicting 
the left hemisphere of the brain, eyes and heart causing 
ectopy.  

A December 2002 lay statement from the veteran's wife alleged 
that she had been dating the veteran since 1952 and married 
him in 1955.  She indicated that when he was discharged from 
the service in 1953 he was diagnosed with hypertension.  

VA treatment records, lab records and medicine logs from 2001 
to 2004 reflect that the veteran was using antihypertensive 
medications from April 2001 and thereafter.  The treatment 
records repeatedly show findings of high blood pressure and a 
diagnosis of uncontrolled hypertension in February 2003, 
September 2003, March 2004 and June 2004.  The blood pressure 
readings were noted to be 198/91 and 150/108 in February 
2003, 188/100 in September 2003, 184/102 in March 2004 and 
160/110 in June 2004.  These records do not give any 
indication as to onset date of the hypertension.  

The veteran testified at his December 2003 Travel Board 
hearing that he sometimes suffered from headaches and 
dizziness in service.  He stated that at his separation 
examination he was told that he had high blood pressure, but 
that he could sign a waiver and leave the service sooner.  He 
indicated that he signed the waiver to get out as soon as 
possible, due to family concerns back home.  He testified 
that he receives VA treatment for his blood pressure.  He 
testified that he was seen by a private physician about a 
year or two after service, since around 1954 or 1955, who 
opined that the hypertension started in service.  

A December 2003 written statement from the veteran's 
physician, Dr. C,  stated that he treated the veteran for the 
past 40 years and that he had severe hypertension.  Dr. C 
also noted that at the time the veteran presented, he had 
also had a severe stroke involving the occipital cortex.  The 
doctor stated that he believed that these hypertensive 
problems were present while the veteran was in the army and 
were a result of his army service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and hypertension 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the veteran's service medical records were not 
available, however records from alternate treatment sources 
were obtained.  These alternate records show no indication 
that the veteran was ever diagnosed with hypertension or 
treated for any hypertension type off illness in service.

Furthermore, there is no evidence that the veteran was 
diagnosed with any hypertension within one year following 
separation from active duty.  Therefore, a presumption in 
favor of service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board notes the veteran's argument that his hypertension 
resulted from service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While the record contains a private medical statement from 
Dr. C stating he saw the veteran for approximately 40 years 
and that he believed that the veteran's hypertension began in 
service and was related to service, this opinion appears to 
be based on a medical history elicited from the veteran.  A 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.  The Board notes that based on the 
private physician's statement that he treated the veteran for 
40 years indicates that he began treating the veteran 
beginning in the 1960's, approximately 10 years after 
service.  The veteran was discharged from service in 1953.  
Dr. C. does not provide any basis for his statement that he 
believed the veteran's hypertension was present in service 
and a result of service.  On review, the Board observes that 
there are no private medical records from Dr. C of record 
dated prior to 1996.  Accordingly, following review of the 
entire record, the Board does not find Dr. C's opinion to be 
competent medical evidence to establish a link between the 
veteran's current hypertension and his service.

None of the other medical evidence of record provides a link 
of the veteran's hypertension to service.  The available 
evidence simply shows the presence of poorly controlled or 
uncontrolled hypertension being treated several years after 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
hypertension began in service, was diagnosed within one year 
from service, or was otherwise related to service.  Thus, the 
veteran's service connection claim for hypertension is 
denied. 




ORDER

Service connection for hypertension is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


